Citation Nr: 0207464	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  99-16 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bronchitis and reactive airway disease during the period 
from February 2, 1998, through November 15, 2001, and an 
initial evaluation in excess of 30 percent during the period 
beginning November 15, 2001.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1961 to April 1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  When the case was before the Board in 
February 2001, one of the issues on appeal was decided while 
the issues of entitlement to service connection for 
psychiatric disability and to an initial evaluation in excess 
of 10 percent for bronchitis and reactive airway disease were 
remanded for further development.  The issue of entitlement 
to service connection for psychiatric disability was 
thereafter resolved by a February 2002 rating decision 
granting service connection for anxiety disorder with panic 
attacks.  In the February 2002 rating decision, the RO also 
granted an increased evaluation of 30 percent for the 
veteran's respiratory disability, effective November 15, 
2001, but this did not resolve the appeal with respect to the 
evaluation issue.  The case was returned to the Board in May 
2002.

of 71% and FEV-1/ (FVC ) of 77%.  
FINDINGS OF FACT

1. With respect to the period from February 2, 1998, through 
November 15, 2001, the veteran's bronchitis and reactive 
airway disease were manifested by periodic to daily cough, 
expectoration, dyspnea upon exertion, and wheezing.  

2.  Pulmonary function testing in October 1998 revealed 
Forced Expiratory Volume in one second (FEV-1) of 71% of 
predicted and FEV-1/Forced Vital Capacity (FVC) of 77%, and 
Diffusion Capacity of the Lung for Carbon Monoxide (DLCO) of 
39% of predicted.

3.  Pulmonary function tests in April 1999 showed FEV-1 of 
74% of predicted and FVC of 76%, and DLCO of 51% of 
predicted.

4.  With respect to the period on and after November 15, 
2001, the evidence demonstrates that the veteran's bronchitis 
was manifested by periodic wheezing, and increased 
expectoration; pulmonary function tests disclosed FEV-1 of 
68% of predicted, FEV-1/FVC of 77%, and DLCO of 87% of 
predicted.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bronchitis and reactive airways disease during the period 
from February 2, 1998, through November 15, 2001, have not 
been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.97, Diagnostic 
Code 6600 (2001).

2.  The criteria for a rating in excess of 30 percent for 
bronchitis and reactive airways disease during the period 
beginning November 15, 2001, have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.97, Diagnostic Code 6600 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

The veteran's original claim for service connection for a 
respiratory disability was received at the RO on February 2, 
1998.

VA outpatient treatment records dated from May 1996 to 
February 1998 reveal that the veteran was seen on numerous 
occasions with complaints of symptoms pertaining to asthma.  
In particular, the veteran has complained of wheezing, 
headaches, runny nose with yellow and green discharge, 
shortness of breath, cough, and sinus pressure.  

The veteran underwent a VA respiratory examination in October 
1998.  She provided a history of respiratory problems.  She 
stated that she had been treated for numerous episodes of 
upper respiratory infection with antibiotics, almost monthly 
for two years, and three times during the present year.  She 
reported that she had an infrequent cough which was 
accompanied by postnasal discharge and was most bothersome at 
night.  She denied expectorating purulent sputum or blood.  
She stated that she had dyspnea on exertion and that she is 
bothered with wheezing in the fall months.  Her dyspnea was 
also aggravated by smoke and she stated that she had 
decreased her walking from a previous rate of eight miles a 
day to equal to or less than a mile a day in the past year.  
She was using inhalers on a daily basis.  It was noted that a 
chest X-ray taken in February 1998 was negative.  

The physical examination disclosed respirations of 20, and 
inspiratory musical wheezes in both bases.  The heart had a 
regular rate and rhythm with normal S1 and S2.  Pulmonary 
function tests showed FEV-1 of 71% and FEV-1/FVC  of 77%. 
DLCO was 39% of predicted.  The impression was chronic 
bronchitis.         

In a December 1998 rating decision, the RO granted service 
connection for bronchitis and assigned a 10 percent rating, 
effective February 2, 1998.

The veteran underwent a VA respiratory examination in April 
1999.  She stated that she had a frequent history of upper 
respiratory infections and sinus drainage and was 
hospitalized four times between 1988 and 1991 for asthma.  
She stated that she had a bad winter with a lot of cough and 
sinus drainage and had missed a total of four work days over 
the winter.  She stated that she had had constant nasal 
discharge over the past winter.  She reported that she had 
daily cough with clear sputum and daily clear sinus drainage.  
She denied any hemoptysis.  She stated that her dyspnea on 
exertion varied depending upon how much nasal discharge she 
had.  She could walk two miles at a time; however, tolerance 
decreased if she had a lot of discharge.  She reported that 
she becomes dyspneic after more than one flight of stairs.  
She stated that she has not had any asthma attacks in the 
past four years.  She denied any incapacitation in recent 
history regarding asthma.  She had a sedentary job and stated 
that she did not exert herself in order to not become 
incapacitated.  

The clinical examination revealed respirations at 16.  There 
was no jugular venous distention.  Thoracic expansion was 
symmetrical.  Respirations were unlabored.  Diaphragmatic 
excursion was three centimeters bilaterally.  The lungs were 
clear to percussion.  Auscultation demonstrated inspiratory 
musical wheeze in the left chest posteriorly and anterior.  
No friction rub or crackles were auscultated.  
Chest X-ray was normal with no evidence of active lung 
disease.  The heart was within normal limits.  Pulmonary 
function tests showed FEV-1 of 74% and FVC  of 76%.  DLCO was 
51% of predicted.  The diagnosis was reactive airway disease. 

Following appellate review in February 2001, the Board 
remanded the issue to the RO for further development of the 
evidence.  The Board noted that the April 1999 pulmonary 
function test results were not adequate for rating purposes.  
In particular, the Board indicated that it was unclear 
whether the DLCO results were the result of the single breath 
or steady state method, and it did not appear that the 
results after bronchodilatation were recorded.  Accordingly, 
the RO was instructed to provide the veteran with another VA 
examination to determine the current degree of severity of 
the veteran's service-connected respiratory disability.

The veteran reported for a VA respiratory examination on 
November 15, 2001.  The examiner initially noted that the 
entire claims folder was reviewed.  The veteran reported that 
she stayed home six to seven days a year due to wheezing.  
She stated that she always coughed up a fair amount of green 
to yellow sputum a few times a day.  She denied any 
hemoptysis.  She had not been on any antibiotics for her 
sinuses for the past three months.

On physical examination, expiratory and inspiratory wheezing 
was noted bilaterally throughout the mid to lower lung 
fields, but this was mostly present on the right side.  There 
was mild right-sided nasal obstruction of approximately 20%.  
This was due to hyperemic nasal mucosa.  The veteran was not 
in any acute respiratory distress.  Pulmonary function test 
results showed FEV-1 of 68%, FEV-1/FVC of 77%, and DLCO (SB) 
of 87%.  It was noted that pulmonary function testing showed 
minimal obstructive lung defect.  Airway obstruction was 
confirmed by the decrease in flow rate at peak flow and at 
multiple levels.  An obstructive lung defect was confirmed by 
an increased respiratory volume.  Diffusion capacities were 
within normal limits.  The findings were interpreted as a 
mild response to bronchodilators.  The diagnoses were 
asthmatic bronchitis; history of asthma and reactive airway 
disease; multiple upper respiratory infections and bronchitis 
episodes; episodes of sinusitis, rhinitis, and postnasal 
drip; and symptomatology consistent with chronic bronchitis.  
The examiner commented that the veteran did not appear to 
have cor pulmonale, right ventricular hypertrophy or 
pulmonary hypertension, and that she had not had any episodes 
of respiratory failure.  She was not on oxygen.  The examiner 
noted that apart from the six to seven days a year of missing 
work due to asthma and bronchitis symptoms, the veteran's 
condition did not interfere with her job.  A chest X-ray 
performed in November 2001 was normal.  A November 2001 CT 
scan of the veteran's maxillofacial sinuses revealed 
pansinusitis.  

In a February 2002 rating decision, the RO increased the 
rating for bronchitis to 30 percent disabling, effective 
November 15, 2001.

II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The Board 
will assume for the purposes of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue decided herein.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal and of the 
evidence and information required to substantiate the claim.  
In addition, the RO has obtained has obtained all available 
medical records pertinent to this claim and provided the 
veteran with appropriate VA examinations.  Neither the 
veteran nor her representative has identified any outstanding 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  

In sum, the facts relevant to the claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.




III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

A 10 percent rating is warranted for bronchitis or chronic 
obstructive pulmonary disease (COPD) with FEV-1 of 71 to 80 
percent predicted, or; FEV-1/FVC of 71 to 80 percent 
predicted, or: DLCO (SB) 66 to 80 percent predicted.  A 30 
percent rating requires FEV-1 of 56 to 70 percent, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 80 percent 
predicted.  A 60 percent rating is warranted for bronchitis 
or COPD with FEV-1 of 40 to 55 percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
evaluation requires FEV-1 less than 40 percent of predicted 
value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less 
than 40 percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by echocardiogram or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Code 6600 (2001).

After consideration of all the evidence, the Board finds that 
prior to November 15, 2001, the veteran's service-connected 
respiratory disability was manifested primarily by infrequent 
to daily cough, expectoration, sinus pressure, wheezing, 
sinus pressure, and dyspnea on exertion.  Chest X-rays were 
normal with no evidence of active lung disease.  The results 
of pulmonary function tests in October 1998 and April 1999 
are consistent with a 10 percent evaluation.
  
As of November 15, 2001, the evidence shows that the 
disability was manifested by periodic wheezing and increased 
expectoration.  The pulmonary function testing at that time 
disclosed findings warranting a 30 percent rating but not 
higher.  The evidence does not show that the veteran has cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, or that she has had any episodes of respiratory 
failure which would support the assignment of a rating in 
excess of 30.  

Consideration has been given to assigning a staged rating; 
however, as explained above, the preponderance of the 
evidence establishes that the disability does not warrant a 
rating in excess of 10 percent during the period prior to 
November 15, 2001, or a rating in excess of 30 percent during 
the period beginning November 15, 2001.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the demonstrated 
manifestations of the disability are contemplated by the 
schedular criteria.  The veteran has not required frequent 
hospitalization for the disability nor is there any other 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned ratings.  Therefore, the Board 
has determined that referral of the case for extra-schedular 
consideration is not in order. 

Finally, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

Entitlement to a rating in excess of 10 percent for 
bronchitis and reactive airway disease during the period from 
February 2, 1998, through November 15, 2001, is denied.

Entitlement to a rating in excess of 30 percent for 
bronchitis and reactive airway disease, during the period 
beginning November 15, 2001, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

